—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 30, 1994, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
From October 15, 1990 to November 2, 1990, while he was collecting unemployment insurance benefits, claimant worked as a laborer. He quit this job because his employer criticized his work. Claimant failed to inform the local unemployment insurance office that he had obtained this job or that he left it. In view of these undisputed facts, we conclude that substantial evidence supports the Board’s decision that claimant was not totally unemployed from October 15, 1990 to November 2, 1990 and that he voluntarily left his employment without good cause. Accordingly, the Board’s decision must be affirmed.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.